    Case 11-34616         Doc 285      Filed 02/12/19 Entered 02/12/19 10:36:36                Desc Main
                                        Document     Page 1 of 12


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division DIVISION

In re: MOO & OINK, INC.                                §         Case No. 11-34616
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Michael Desmond,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                               219 S. Dearborn Street
                                                 Chicago, IL 60604
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 10:30 AM on 03/26/2019 in
Courtroom 682, Dirksen Federal Courthouse, 219 S. Dearborn Street, Courtroom 644, Chicago, IL 60604. If
no objections are filed, upon entry of an order on the fee applications, the trustee may pay dividends pursuant
to FRBP 3009 without further order of the Court.


Date Mailed: 02/12/2019                                    By:: /s/ Michael K. Desmond
                                                                             Chapter 7 Trustee
Michael Desmond
10 South LaSalle
Chicago, IL 60603
(312) 251-5287
mkd.trustee@fslegal.com




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616           Doc 285        Filed 02/12/19 Entered 02/12/19 10:36:36                         Desc Main
                                           Document     Page 2 of 12



                                     UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                          Eastern Division DIVISION

In re:MOO & OINK, INC.                                      §      Case No. 11-34616
                                                            §
                                                            §
                                                            §
                       Debtor(s)


                                   SUMMARY OF TRUSTEE’S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                  The Final Report shows receipts of :                             $                        130,226.57
                  and approved disbursements of:                                   $                        104,927.67
                  leaving a balance on hand of1:                                   $                         25,298.90

              Claims of secured creditors will be paid as follows:

  Claim       Claimant           Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                              Claim                       Date               Payment
  121S        FIRST                    94,581.27                        0.00                        0.00               0.00
              INSURANCE
              FUNDING
              CORP

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 25,298.90

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - Michael Desmond                                              9,761.33              0.00         5,709.89
  Attorney for Trustee Fees - Figliulo & Silverman PC                       178,800.00         85,000.00        19,589.01
  Attorney for Trustee, Expenses - Figliulo & Silverman PC                     7,336.06         7,336.06               0.00
  Accountant for Trustee Fees (Other Firm) - Mandell Advisory                  8,500.00         8,500.00               0.00
  Group, Ltd.

                  Total to be paid for chapter 7 administrative expenses:                       $                 25,298.90
                  Remaining balance:                                                            $                      0.00


          1
          The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
   Case 11-34616           Doc 285      Filed 02/12/19 Entered 02/12/19 10:36:36                Desc Main
                                         Document     Page 3 of 12


              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total        Interim         Proposed
                                                                     Requested    Payments to     Payment
                                                                                  Date

                                                       None

                  Total to be paid for prior chapter administrative expenses:           $                     0.00
                  Remaining balance:                                                    $                     0.00

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $832,034.18 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                            Allowed Amount        Interim Payments              Proposed
  No.                                                    of Claim                 to Date              Payment
  23P         U.S. Department of Labor                     140.99                    0.00                    0.00
              Employee Benefits Security
              Admin.
  42P         Illinois Department of                    78,051.08                    0.00                    0.00
              Employment Security
  42S         Illinois Department of                          0.00                   0.00                    0.00
              Employment Security
  54P         Illinois Department of                          0.00                   0.00                    0.00
              Revenue Bankruptcy Section
  60          UFCW Local 1546 Welfare                  107,405.20                    0.00                    0.00
              Fund c/o Robert Greenberg
              Asher Gittler & D'Alba Ltd
  63          TAMMY L WALKER C/O THE                    19,000.00                    0.00                    0.00
              LAW FIRM OF ERNESTO D
              BORGES JR PC
  64          SHUNTAY BROWN C/O THE                     10,000.00                    0.00                    0.00
              LAW OFCS OF ERNESTO D
              BORGES JR PC/BILL
              BUSTERS
  65          STEVEN JONES C/O THE                      29,000.00                    0.00                    0.00
              LAW OFCS OF ERNESTO D
              BORGES JR PC
  66          DEBORAH A MOORE C/O                       30,000.00                    0.00                    0.00
              THE LAW OFCS OF
              ERNESTO D BORGES JR
              PC




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616      Doc 285    Filed 02/12/19 Entered 02/12/19 10:36:36     Desc Main
                                  Document     Page 4 of 12


  Claim   Claimant                      Allowed Amount    Interim Payments        Proposed
  No.                                          of Claim             to Date        Payment
  67      JEANICE JOHNSON BILL                5,000.00                0.00            0.00
          BUSTERS
  68      BENOIT JEAN-BAPTIST                20,000.00                0.00            0.00
  69      ANTHONY MCLIN C/O THE              10,800.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC
  70      REGINA NEAL C/O THE                 1,500.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC
  71      MARKITA SMITH-HARRIS               10,000.00                0.00            0.00
          C/O THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  72      BERNADETTE WALKER C/O              16,000.00                0.00            0.00
          THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  73      ANTOINETTE ROBINSON                 1,000.00                0.00            0.00
          C/O BILL BUSTERS
  74      LONNIE GUILFORD C/O                12,500.00                0.00            0.00
          THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  75      FREDDIE MCCRAW C/O                  2,000.00                0.00            0.00
          THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  76      LAKESIA CAMPBELL C/O               10,000.00                0.00            0.00
          THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  77      DEBORAH PIRTLE C/O THE              1,500.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC
  78      ROBIE BROWN C/O THE                 3,000.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC
  79      ROXANNE SMITH C/O THE               1,500.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616        Doc 285        Filed 02/12/19 Entered 02/12/19 10:36:36     Desc Main
                                        Document     Page 5 of 12


  Claim   Claimant                            Allowed Amount    Interim Payments        Proposed
  No.                                                of Claim             to Date        Payment
  80      SHENEE JOHNSON C/O                        3,000.00                0.00            0.00
          THE LAW OFCS OF
          ERNESTO D BORGES JR
          PC
  81      CANYA YOUNG C/O THE                      14,000.00                0.00            0.00
          LAW OFCS OF ERNESTO D
          BORGES JR PC
  82      KEVIN WILLIAMS BILL                      26,500.00                0.00            0.00
          BUSTER
  83      TROY R TOBIAS BILL                       29,000.00                0.00            0.00
          BUSTERS
  84      LORENZO SMITH BILL                        7,500.00                0.00            0.00
          BUSTERS
  86P     UFCW Local 1546 Pension                  31,707.00                0.00            0.00
          Fund c/o Thomas J
          Angell,Jacobs,Burns,Orlove &
          Hernandez
  87P     UFCW Local 1546 Health &                 57,342.00                0.00            0.00
          Welfare Fund c/o Thomas J
          Angell,Jacobs,Burns,Orlove &
          Hernandez
  88P     UFCW Local 1546 Medical                  13,140.00                0.00            0.00
          Center c/o Thomas J
          Angell,Jacobs,Burns, Orlove
          & Hernandez
  92      Glorious Clark                           11,723.00                0.00            0.00
  93      Regina Gonnigam c/o Bill                  6,000.00                0.00            0.00
          Busters
  94      Trina Griffith c/o Ernesto               15,000.00                0.00            0.00
          Borges Jr
  95      Andrea Baylen c/o Ernesto                19,890.00                0.00            0.00
          Borges Jr
  96      Tammera McMiller c/o                     10,000.00                0.00            0.00
          Ernesto Borges Jr
  98      Vonetta Dehart c/o Ernesto                4,000.00                0.00            0.00
          Borges Jr
  99      Victor Ray Ford                          15,000.00                0.00            0.00
  100     Shazelle Tucker c/o Ernesto                 300.00                0.00            0.00
          Borges Jr




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616        Doc 285        Filed 02/12/19 Entered 02/12/19 10:36:36               Desc Main
                                        Document     Page 6 of 12


  Claim    Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                  of Claim                 to Date               Payment
  102      Milton Turner c/o Ernesto                    5,000.00                     0.00                0.00
           Borges Jr
  103      Mary Steele c/o Ernesto                      2,900.00                     0.00                0.00
           Borges Jr
  104      James L. Bond Jr.                            1,500.00                     0.00                0.00
  106      Ocie Jackson c/o Ernesto                     4,000.00                     0.00                0.00
           Borges Jr
  107      Evlavaughn Curtis c/o                        2,000.00                     0.00                0.00
           Ernesto Borges Jr
  108      Heidi Hanson c/o Ernesto                     8,000.00                     0.00                0.00
           Borges Jr
  109      Natisha Chism c/o Ernesto                  15,000.00                      0.00                0.00
           Borges Jr
  110      Kyara Wesley c/o Ernesto                   10,000.00                      0.00                0.00
           Borges Jr
  111      Christopher Nowden c/o                       2,500.00                     0.00                0.00
           Ernesto Borges Jr
  112      Elexis Ollie c/o Ernesto                     2,000.00                     0.00                0.00
           Borges Jr
  114      Tammy Alexander c/o                        10,000.00                      0.00                0.00
           Ernesto Borges Jr
  115      Janis Bland c/o Ernesto                    10,000.00                      0.00                0.00
           Borges Jr
  116      James Bonds c/o Ernesto                      2,000.00                     0.00                0.00
           Borges Jr
  117      Elizabeth A. Smith c/o                     85,000.00                      0.00                0.00
           Ernesto Borges Jr
  118      Vincent Gayden c/o Ernesto                 29,000.00                      0.00                0.00
           Borges Jr
  119      Debra Sparkman c/o Ernesto                   5,000.00                     0.00                0.00
           Borges Jr
  123      Internal Revenue Service                     5,634.91                     0.00                0.00

                                             Total to be paid for priority claims:     $                  0.00
                                             Remaining balance:                        $                  0.00

            The actual distribution to wage claimants included above, if any, will be the proposed
    payment less applicable withholding taxes (which will be remitted to the appropriate taxing
    authorities).




UST Form 101-7-NFR (10/1/2010)
      Case 11-34616         Doc 285       Filed 02/12/19 Entered 02/12/19 10:36:36                   Desc Main
                                           Document     Page 7 of 12


               Timely claims of general (unsecured) creditors totaling $11,228,966.72 have been allowed
       and will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
       The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  1           MCKEE FOODS                                    7,858.31                    0.00                    0.00
              CORPORATION
  2           FedEx Tech Connect Inc As                      6,198.09                    0.00                    0.00
              Assignee of FedEx
              Express/Ground
  3           CIT Technology Financing                     21,303.29                     0.00                    0.00
              Services Inc. Bankruptcy
              Processing Solutions Inc
  4           CIT Technology Financing                     28,704.10                     0.00                    0.00
              Services Inc. Bankruptcy
              Processing Solutions Inc
  5           Dutch Farms, Inc. c/o Collins                      0.00                    0.00                    0.00
              & Collins
  6           Alta Industrial Equipment                      2,231.36                    0.00                    0.00
              Company LLC
  7           Wells Fargo Equipment                          7,984.05                    0.00                    0.00
              Finance Div of Wells Fargo
              Bank NA
  8           Cookie Specialties, Inc.                         187.00                    0.00                    0.00
  9           Bakemark USA                                   1,065.09                    0.00                    0.00
  10          ILPRO of Illinois LLC DBA:                   10,953.58                     0.00                    0.00
              Grove Meat Company
  11          Liberty Mutual Insurance                           0.00                    0.00                    0.00
              Company Liberty Mutual
              Group
  12          SouthFresh Aquaculture, LLC                    3,600.00                    0.00                    0.00
              Coface North America
              Insurance Company
  13          Specialty Foods Group Inc                    30,608.52                     0.00                    0.00
  14          Pitney Bowes Global                            1,064.63                    0.00                    0.00
              Financial Services
  15          Rug Doctor, Inc                                  763.07                    0.00                    0.00
  16          Great Lakes Cookies                            3,626.58                    0.00                    0.00




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616       Doc 285       Filed 02/12/19 Entered 02/12/19 10:36:36     Desc Main
                                      Document     Page 8 of 12


  Claim   Claimant                          Allowed Amount    Interim Payments        Proposed
  No.                                              of Claim             to Date        Payment
  17      Supreme Lobster and                    17,710.33                0.00            0.00
          Seafood Co Inc Jacqueline
          Sylenko, Credit Manager
  18      Atlas Toyota Material                      77.14                0.00            0.00
          Handling LLC
  19      Euler Hermes ACI Assignee              45,130.00                0.00            0.00
          of Western Edge Inc
  20      MUZAK LLC C/O                             536.28                0.00            0.00
          BRIDGETANN OXENDINE
  21      Williams Country Sausage               46,185.00                0.00            0.00
  22      North West Enterprise                  28,886.13                0.00            0.00
  23U     U.S. Department of Labor                  221.25                0.00            0.00
          Employee Benefits Security
          Admin.
  24      Savage Poultry Inc Euler               89,620.40                0.00            0.00
          Hermes ACI-Agent
  25      Consolidated Catfish                  142,469.10                0.00            0.00
          Companies LLC Euler
          Hermes ACI-Agent
  26      John Johnson/Steven R Saks            443,064.00                0.00            0.00
          Rittenberg, Buffen,
          Gulbranden, Robinson &
          Saks LTD
  27      Home Juice-subsidiary of                5,377.99                0.00            0.00
          Sundance Beverage
          Company National Beverage
          Corp(Parent)
  28      McMaster-Carr Supply                    1,133.59                0.00            0.00
          Company
  29      Otis Elevator Company et al               238.20                0.00            0.00
          Attn Treasury Services-Credit/
  30      Castella Imports, INC                   4,944.00                0.00            0.00
  31      Kelly Eisenberg Kelly Corned            6,820.00                0.00            0.00
          Beef Co
  32      CFC INC DBA COLUMBUS                   61,185.75                0.00            0.00
          VEGETABLE OILS
  33      Nealey Foods, Inc.                    239,548.48                0.00            0.00
  34      Champion Energy Services,              54,090.91                0.00            0.00
          LLC c/o Sheila White




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616       Doc 285         Filed 02/12/19 Entered 02/12/19 10:36:36     Desc Main
                                        Document     Page 9 of 12


  Claim   Claimant                            Allowed Amount    Interim Payments        Proposed
  No.                                                of Claim             to Date        Payment
  35      CROWN EQUIPMENT                             500.00                0.00            0.00
          CORPORATION
  36      CROWN CREDIT COMPANY                      1,654.00                0.00            0.00
          CROWN EQUIPMENT
          CORPORATION ATTN
          RODNEY J HINDERS ESQ
  37      Allied Waste Services                     3,760.81                0.00            0.00
  38      Sara Lee Corporation                     17,894.77                0.00            0.00
  39      Commonwealth Edison                      12,563.52                0.00            0.00
          Company
  40      Internal Revenue Service                      0.00                0.00            0.00
  41      I.B. of T. Union Local 710               24,170.00                0.00            0.00
          Pension Fund Brian J.
          O'Malley, Administrator
  43      Apache Supply c/o Doug                    7,302.00                0.00            0.00
          MacPherson
  44      Ken Young Food Distributors              61,326.79                0.00            0.00
          Inc
  45      FRITO-LAY INC                            48,616.99                0.00            0.00
  46      BIMBO FOODS INC                           5,090.78                0.00            0.00
  47      Euler Hermes ACI Assignee                39,381.75                0.00            0.00
          of Western Edge Inc
  48      Bottling Group, LLC d/b/a                42,532.93                0.00            0.00
          Pepsi Beverages Co. c/o
          Joseph D. Frank
          Frank/Gecker LLP
  49      Commonwealth Edison                      19,947.59                0.00            0.00
          Company
  50      American Express Bank, FSB                  199.90                0.00            0.00
          c o Becket and Lee LLP
  51      Wirtz Rentals Company                     1,140.00                0.00            0.00
  52      Birdie Pak Products Inc                   8,948.25                0.00            0.00
  53      Specialty Food Distribution               9,267.66                0.00            0.00
          Company LLC Heather M
          Hunt Law SC
  54U     Illinois Department of                        0.00                0.00            0.00
          Revenue Bankruptcy Section




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616       Doc 285     Filed 02/12/19 Entered 02/12/19 10:36:36     Desc Main
                                   Document      Page 10 of 12


  Claim   Claimant                        Allowed Amount    Interim Payments        Proposed
  No.                                            of Claim             to Date        Payment
  55      IBC SALES CORPORATION                53,215.32                0.00            0.00
          HOSTESS BRANDS
  56      HOBART SERVICE DIV OF                12,698.92                0.00            0.00
          ITW FOOD EQUIP GRP LLC
          ATTN ANITA CLUTTER
  57      C & C Dairy, Inc.                     5,312.50                0.00            0.00
  58      Waste Management                      2,076.26                0.00            0.00
  59      Parker House Sausage                 11,681.40                0.00            0.00
          Company c/o Nancy
          Peterman Greenberg Traurig,
          LLP
  61      First Midwest Bank c/o            5,470,910.62                0.00            0.00
          Courtney E. Barr, Esq. Locke
          Lord LLP
  62      Four Star Foods c/o Bryan E          70,048.03                0.00            0.00
          Minier Pedersen & Houpt
  85      Variety Meat Co. c/o Riebandt        38,515.30                0.00            0.00
          & DeWald, P.C.
  86U     UFCW Local 1546 Pension           3,163,871.00                0.00            0.00
          Fund c/o Thomas J
          Angell,Jacobs,Burns,Orlove &
          Hernandez
  87U     UFCW Local 1546 Health &             43,196.73                0.00            0.00
          Welfare Fund c/o Thomas J
          Angell,Jacobs,Burns,Orlove &
          Hernandez
  88U     UFCW Local 1546 Medical              85,569.00                0.00            0.00
          Center c/o Thomas J
          Angell,Jacobs,Burns, Orlove
          & Hernandez
  89      Swagger Foods Corp.                  13,056.48                0.00            0.00
  90      Ricoh Americas Corporation           13,517.80                0.00            0.00
          Recovery & Bankruptcy
          Group
  91      Barry Lezak Stephen M               504,705.07                0.00            0.00
          Komie, Attorney at Law
  97      Naomi Lee c/o Ernesto                16,692.00                0.00            0.00
          Borges Jr
  101     HUBERT COMPANY LLC                    1,293.56                0.00            0.00




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616         Doc 285       Filed 02/12/19 Entered 02/12/19 10:36:36                Desc Main
                                       Document      Page 11 of 12


  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment
  105      George Curtis c/o Ernesto                         0.00                   0.00                    0.00
           Borges Jr
  113      UFCW Local 1546 c/o                               0.00                   0.00                    0.00
           Thomas J
           Angell,Jacobs,Burns Orlove &
  120      Greenberg Traurig, LLP                     104,922.77                    0.00                    0.00

                   Total to be paid for timely general unsecured claims:               $                      0.00
                   Remaining balance:                                                  $                      0.00

            Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
    be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment
  121U     FIRST INSURANCE                                   0.00                   0.00                    0.00
           FUNDING CORP
  122      Windy City Food Distributor's                     0.00                   0.00                    0.00
           Inc. Collins & Collins

                   Total to be paid for tardily filed general unsecured claims:        $                      0.00
                   Remaining balance:                                                  $                      0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
    ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
    after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
    dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
    applicable).
             Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
    ordered subordinated by the Court are as follows:

  Claim    Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None

                                            Total to be paid for subordinated claims: $                       0.00
                                            Remaining balance:                        $                       0.00




UST Form 101-7-NFR (10/1/2010)
   Case 11-34616         Doc 285      Filed 02/12/19 Entered 02/12/19 10:36:36                 Desc Main
                                      Document      Page 12 of 12




                                               Prepared By: /s/ Michael K. Desmond
                                                                          Chapter 7 Trustee
    Michael Desmond
    10 South LaSalle
    Chicago, IL 60603
    (312) 251-5287
    mkd.trustee@fslegal.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
